Allen C.P. No. CR2002-0010. This cause came on for further consideration upon the filing of a motion for stay of execution pending the filing and disposition of a petition for a writ of certiorari in the Supreme Court of the United States. Upon consideration thereof,
IT IS ORDERED by the court that the motion for stay of execution be, and hereby is, granted.
IT IS FURTHER ORDERED that compliance with the mandate and the execution of sentence be, and hereby are, stayed, pending the timely filing of the petition in the Supreme Court of the United States.
IT IS FURTHER ORDERED that, if such petition is timely filed, this stay shall continue for an indefinite period pending the final disposition of this cause by the Supreme Court of the United States.